Citation Nr: 1224813	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  04-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine osteoarthritis with leg pain (a "low back disability").

2.  Entitlement to service connection for gastric/duodenal ulcers.

3.  Entitlement to service connection for gallbladder disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986, including service in Vietnam.   

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Houston, Texas RO.  The matters were previously before the Board in December 2007 and August 2010, when they were remanded for additional development.

The Board's previous remands also addressed the matter of entitlement to service connection for posttraumatic stress disorder (PTSD).  An April 2012 rating decision granted that claim, and that matter is therefore no longer before the Board. 

Review of the claims file shows substantial compliance with the directives of the most recent remand.  In this regard, the RO requested further medical opinion following the September 2010 VA gastrointestinal examination and the Veteran was afforded a new VA examination and opinion in June 2011.  Cumulatively, the examinations provide the information necessary to clarify the examiners' conclusions and present information adequate to resolve the medical questions pertinent to this appeal.

The low back disability issue is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A gastric/duodenal ulcer disability was not manifested during the Veteran's active duty service, or within a year following the conclusion of such service, nor is a gastric/duodenal ulcer disability otherwise related to service.

2.  A chronic gallbladder disability (later requiring surgical removal) was not manifested during the Veteran's active duty service, calculi of the gallbladder were not manifested within a year following the conclusion of such service, nor is a chronic gallbladder disability requiring surgical removal otherwise related to service.


CONCLUSIONS OF LAW

1.  A chronic gastric/duodenal ulcer disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A chronic gallbladder disability requiring surgical removal was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By October 2003 letter the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  , March 2006 and September 2006 letters also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in September 2009, September 2010, and June 2011.  The examinations are (cumulatively) adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as gastric/duodenal ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

	Gastric/duodenal ulcer and gallbladder removal

Because these claimed disabilities involve similar parts of the anatomy, symptoms of which may not easily be discernible, the factual background for both will be stated together.  At the outset, the Board notes that the Veteran is already service connected for gastroesophageal reflux disease (GERD) with esophagitis.

The Veteran claims entitlement to service connection for gastric/duodenal ulcers and for gallbladder removal (cholecystectomy).  He primarily contends that gastric/duodenal ulcers first manifested in service and that the gastrointestinal complaints noted in service eventually resulted in the necessity of having his gallbladder surgically removed in the mid 1990s.  

The Veteran's contentions of gastric/duodenal ulcers and symptoms that resulted in gallbladder removal surgery are not clearly documented in his service records.  However, the Board notes that the service treatment records (STRs) do show complaints of abdominal pain and dyspepsia.  On October 1983 examination, an upper GI series showed moderate coarsening and distortion of the mucosa in the duodenal cap consistent with a duodenitis; no ulcers were detected.  On April 1986 service retirement examination, the examiner noted a history of chronic recurring epigastritis pain due to duodenitis.  The Veteran was advised to have follow-up diagnostic studies and treatment relating to the epigastric discomfort by a VA or military facility, and a gastroenterologist consult was requested (but not evidently fulfilled).  On a report of medical history associated with the examination, the Veteran reported a history of having frequent indigestion and stomach/liver/intestinal trouble, although he denied any history of gallbladder trouble or gallstones.  He reported having chronic dyspepsia and upper abdominal discomfort since 1978, for which he took Gaviscon and Tums daily and at night.  The examiner noted the results of the 1983 upper GI series.

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that while the Veteran reported abdominal/epigastric symptoms during service and on 1986 retirement examination, no chronic gastric/duodenal ulcer disability or gallbladder disability manifested during service and the Veteran had no diagnosed chronic gastric/duodenal ulcer disability or gallbladder disability at the time of his retirement from service.

On August 1986 upper GI examination, the film showed massive gastroesophageal reflux present.  The mucosa was irregular in the distal esophagus consistent with esophagitis.  Notably, the stomach and duodenum appeared normal.  The impression was gastroesophageal reflux with esophagitis.

On August 1994 through May 2001 treatment, the Veteran consistently denied having been diagnosed with peptic ulcer disease.

The medical evidence indicates that the Veteran was hospitalized in September 1997 for acute cholecystitis.  He underwent a cholecystectomy without complications.  His hospital course was unremarkable.  

On January 2000 VA treatment, the Veteran was noted to have GERD and chronic diarrhea status post cholecystectomy.  He reported that his diarrhea and GERD were both well-controlled with medication.  He denied any shortness of breath, chest pain, cough, upper respiratory symptoms, or genitourinary symptoms.  On physical examination, the abdomen was nontender and not distended with normal bowel sounds.  The assessments included chronic diarrhea status post cholecystectomy which was stable on cholestyramine with good results and control; and GERD that was well controlled on medication.

On January 2002 treatment, the Veteran reported that he was doing well and had no complaints and no active symptoms of GERD.

On March 2002 VA treatment, the Veteran reported a 5 year history of GERD including EGDs showing no Barrett's esophagus.  He was taking rabeprazole and was asymptomatic.  He was also noted to have post-cholecystectomy diarrhea that was relieved with cholestyramine.  Physical examination was unremarkable.

In an April 2003 statement, the Veteran contended that he was treated for a gastric/duodenal ulcer disability while on active duty at Fort Dix, New Jersey.  He stated that his gastrointestinal disabilities had deteriorated over the years and he had had emergency gallbladder removal surgery at Brooke Army Medical Center in September 1997, which resulted in serious chronic violent diarrhea requiring medication after every meal.  

On May 2003 VA examination, the Veteran was noted to have been diagnosed with reflux esophagitis over 20 years earlier, and he had been treated with a variety of anti-reflux medications, most recently Prilosec.  The Veteran had an EGD performed 2 years earlier.  He denied having Barrett's esophagus.  He stated no change in body weight had occurred.  He reported having trouble swallowing solids for 20 years.  He denied having any esophageal dilatation treatment.  On physical examination, the abdomen was soft and nontender with positive bowel sounds throughout, and there was no tenderness to palpation.  The diagnosis was GERD with esophagitis.  An upper GI series showed the esophagus to have normal characteristics when the Veteran was in an upright position, and the mucosa of the esophagus was unremarkable.  Small gastroesophageal reflux was observed when the Veteran was placed in a supine position.  No other abnormalities of the stomach were noted.  The gastric mucosa was unremarkable and the duodenal bulb and duodenal loop were normal.  The impression was incompetence of the cardias resulting in small gastroesophageal reflux.

In a September 2003 statement, the Veteran stated that he treated his alleged ulcer flare-ups with over-the-counter medications and diet restrictions, as the pain could be very severe.  In a June 2004 statement, the Veteran contended that at the time of his retirement from service in 1986, he was under treatment for gastric and duodenal ulcers; he contended that residual severe chronic diarrhea had persisted since he underwent an emergency cholecystectomy in September 1997.  

On August 2004 VA treatment, the Veteran was noted to have GERD and chronic diarrhea secondary to bile deficiency from a cholecystectomy.  The assessments included GERD, controlled with Prilosec, and chronic diarrhea, controlled with cholestyramine.

On October 2004 VA treatment, the Veteran reported a history of GERD and ulcers in the duodenum and stomach for over 5 years.  He reported that the medications Zantac, Tagamet, Repeprazole, and Lansoprazole caused gastrointestinal side effects, and he had previously had a recurrence of ulcers when he had stopped taking Prilosec.  On physical examination, the abdomen was benign with no pain.  The assessments included uncontrolled GERD and post-cholecystectomy diarrhea.

On later October 2004 VA treatment, the Veteran noted that his chronic diarrhea secondary to cholecystectomy was controlled with taking cholestyramine with each meal.  The assessments included GERD, possible gastrointestinal bleeding given the severe GERD history, and controlled chronic diarrhea secondary to cholecystectomy.  The treating physician noted that a March 2002 EGD showed no Barrett's esophagus, and noted the Veteran's reports of a history of gastric and duodenal ulcers.  A gastrointestinal consult for EGD was ordered for further evaluation.

On March 2005 VA treatment, it was noted that a December 2004 upper GI scope had shown no malignancy per polyp biopsy; no H. pylori results were found, and diarrhea continued to be well controlled.  On June 2005 and April 2006 VA treatment, it was noted that the December 2004 EGD showed a fundic gland polyp with no dysplasia, malignancy, or H. pylori; the assessments included GERD and controlled chronic diarrhea.

On July 2006 VA medical examination, the Veteran reported having symptoms of esophageal reflux in service which was treated with multiple antacids including Tagamet and Maalox, and esophageal reflux was reported on his service retirement examination.  His general state of health was noted to be good.  An endoscopic examination of the esophagus revealed esophagitis.  The Veteran was noted to be very symptomatic without his medication, and with his medication the symptoms were controlled to the point of having pyrosis and reflux once a week.  The diagnosis was hiatal hernia with esophageal reflux and esophagitis, mildly symptomatic in spite of medical treatment.  There was no mention in the examination report of gallbladder removal or of gastric/duodenal ulcer disease.

Additional VA treatment records through 2012 further document the Veteran's abdominal complaints without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

In December 2007, the Board remanded this matter for a VA examination and nexus opinion, noting that the Veteran's STRs reflect that he underwent an upper GI series in October 1983 and was diagnosed with duodenitis, and he had complained of chronic epigastric discomfort since 1978 on his April 1986 service retirement examination.

On September 2009 VA examination, regarding ulcers, the examiner noted the onset of gastric/duodenal ulcer in 1984 manifested by epigastric pain and treated with Prilosec, Mylanta, and Maalox.  There was no history of hospitalization or surgery, trauma to the digestive system, neoplasm, hernia surgical repair, injury or wound related to hernia, or tuberculosis of the peritoneum related to this disability.  The examiner noted a history of hiatal hernia.  The examiner stated that a 1999 EGD test showed ulcers.  The diagnosis was gastric/duodenal ulcer, stable.  Regarding gall bladder removal, the September 2009 VA examiner noted a history of gall bladder removal in 1997 after the onset of abdominal pain and fevers.  Since the 1997 cholecystectomy, the Veteran experienced post-operative symptoms of diarrhea, with a duration of 1 day in the previous 12-month period.  On physical examination, abdominal exam was normal.  The diagnosis was status post gall bladder removal, improved, with some post-surgical diarrhea.

The September 2009 VA examiner opined that the Veteran's diagnosed gastric/duodenal ulcer is as least as likely as not (50/50 probability) caused by or a result of service.  For rationale, the examiner stated that a gastric/duodenal ulcer was first diagnosed in the military, therefore it is at least as likely as not that the ulcer was due to the Veteran's time in the military.  The examiner opined that the gallbladder removal is less likely as not (less than 50/50 probability) caused by or a result of service.  For rationale, the examiner stated that the gallbladder symptoms and removal happened in 1997, well after the Veteran's discharge from service, therefore it is less likely as not that the gallbladder removal was due to his time in the military.

On August 2010 remand, the Board found the September 2009 VA examination to be inconsistent with the STRs in that the examiner commented that since the ulcer was first diagnosed in the military, it was at least as likely as not due to service; however, the Board found that the STRs do not appear to reflect any diagnosis of an ulcer.  The Board therefore found the September 2009 VA examination report and opinion to be inadequate because the examiner appeared to have based the rationales on incorrect facts.  The Board further found the September 2009 VA opinion to be inadequate as it did not address the significance of certain gastrointestinal complaints documented in the STRs to the subsequent post-service gallbladder removal.

On September 2010 VA examination, regarding ulcers, the Veteran reported the onset of gastric/duodenal ulcers in 1978, alleging that while stationed in Philadelphia he had stomach problems with pain and burning and an ulcer was diagnosed by scope study.  Regarding gallbladder removal, the Veteran reported that he began having problems with stomach pain episodes in 1995, at which time his gallbladder was removed.  The examiner noted the Veteran's reports of having chronic diarrhea since the laparoscopic cholecystectomy that was controlled with cholestyramine.  On physical examination, findings showed a soft and depressible globous abdomen with no distention but diffuse tympanism noted at percussion.  The examiner reviewed the findings of a December 2004 EGD (which resulted in impressions of hiatal hernia, fundic gland polyps, and nodular gastric mucosa) and a May 2003 upper GI series (which resulted in findings of incompetence of the cardias resulting in GERD).  The diagnoses included GERD and status post laparoscopic cholecystectomy.  

Regarding ulcers, the September 2010 VA examiner stated that as no evidence of gastric or duodenal ulcer was noted in the STRs, a medical opinion was not offered.  Regarding gallbladder removal, the examiner noted that on the Veteran's April 1986 retirement examination, there was a consult to GI mentioning a report of an upper GI series in 1983 with duodenal mucosa findings compatible with duodenitis.  The consult with GI was not completed before the Veteran retired, and no copy of a study report was found in the STRs; the notes from Fort Dix at Philadelphia did not mention any gallbladder, gastric or duodenal ulcer findings.  The examiner opined that the Veteran's gallbladder disease, status post laparoscopic cholecystectomy with residual chronic diarrhea is less likely as not (less than 50/50 probability) caused by or a result of his military service.  The examiner noted again that the consult request to GI at separation mentioned a report of upper GI series in 1983 with duodenal mucosa findings compatible with duodenitis and also mentioned that the Veteran had complained of chronic dyspepsia since 1978.  The examiner cited in support of his opinion that the consult with GI was not able to be completed before the Veteran retired, no copy of a study report was found in the STRs, there is no evidence of upper GI series or abdominal ultrasounds in the STRs, and notes from a gastrointestinal evaluation at Fort Dix do not mention any gallbladder or gastric/duodenal ulcer problems.  The examiner opined that even though the Veteran had a cholecystectomy and residual chronic diarrhea, he persisted with the same gastrointestinal symptoms that seemed to be more related to GERD.

On June 2011 VA examination (pursuant to the RO's request for a medical opinion regarding the claim of gastric/duodenal ulcers), the Veteran reported the onset of gastric/duodenal ulcer in the 1980s, reporting that while stationed in Philadelphia he had gradually worsening abdominal pain; he stated that he was evaluated at Fort Dix and had an EGD study after which he was diagnosed with a gastroduodenal ulcer.  He reported that he was treated with Tagamet and later switched to brand-name Prilosec.  A history of laparoscopic cholecystectomy in 1995 was noted.  Following a physical examination, the examiner diagnosed duodenitis, umbilical hernia (as a result of the gallbladder surgery and not related to the issue of the stated gastric/duodenal ulcer), and GERD.  The examiner opined that the claimed gastric/duodenal ulcer issue is not caused by or a result of the Veteran's service.  The examiner explained that duodenitis is inflammation of the duodenum, while duodenal ulcer is a lesion on the mucous surface caused by superficial loss of tissue.  The examiner noted that inflammation may cause an ulcer and may coexist with an ulcer, but they are not the same.  The examiner opined that the Veteran's continuing symptoms may be the result of the GERD and duodenitis that is documented in the service records, but there is no objective evidence of a gastric/duodenal ulcer.  The examiner noted that the progress notes referring to the actual upper GI study during the time frame that the Veteran described do not mention an ulcer, and the April 1986 retirement examination noted a history of chronic recurring epigastritis pain due to duodenitis, with reference to a 1983 upper GI study that revealed coarse mucosa in the duodenal cap consistent with duodenitis.  Notably, the examiner stated that the mention of an ulcer is only by the Veteran's statement of his history; because there was no objective evidence of any diagnosis of gastric/duodenal ulcer disease, the examiner opined that such claimed disability was not caused by or a result of the Veteran's service.

Regarding gastric/duodenal ulcers, the June 2011 VA examiner clearly concludes that the Veteran's alleged current gastric/duodenal ulcer disability is not caused by or a result of his military service, as there is no evidence of such disability, currently or at any time.  The Board finds that the VA examination report is highly probative in this case.  It contains a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal.

Likewise, regarding gallbladder removal, the September 2010 VA examiner clearly concludes that the Veteran's gallbladder disease, status post laparoscopic cholecystectomy with residual chronic diarrhea, is less likely as not caused by or a result of his military service.  The Board finds that the VA examination report is highly probative in this case.  It contains a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, supra. 

Here, although the Veteran did have documented abdominal distress and epigastric symptoms during service, and was diagnosed with gallbladder disease many years following service, the evidence does not show that his such disease, status post gallbladder removal, is related to his military service.  The Veteran has been afforded VA examinations in connection with his claims; the examiners provided a negative nexus opinion.  The September 2010 and June 2011 VA examiners provided persuasive rationales discussed above that addressed the Veteran's in-service symptom history, his post-service symptom history, and the significance of his specific symptom history and clinical findings.  The examiner's opinions are uncontradicted.  No medical professional has provided any adequate opinion indicating that the Veteran has a current gastric/duodenal ulcer disability related to the symptoms during service, nor any opinion indicating that his gallbladder disease status post cholecystectomy is related to the symptoms during service; nor has any medical professional opined (based on the accurate history) that either claimed disability is otherwise related to service.  As noted above, none of the Veteran's post-service medical records present a medical etiology opinion that the either of the claimed disabilities is related to the Veteran's military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The April 1986 service retirement examination report shows that the Veteran was medically examined including with regard to his gastrointestinal system.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the service retirement examination report shows that the reported symptoms were diagnosed as duodenitis, with no suggestion of any pertinent symptomatology regarding gastric/duodenal ulcers or gallbladder disease.  

The Board additionally notes that the Veteran was diagnosed with acute cholecystitis in 1997, more than 10 years after service.  This further fails to support a finding of continuity of symptomatology following service. 

The Board finds that the STRs, read together, strongly suggest that service medical professionals did not believe that he had a chronic gastric/duodenal ulcer disability or chronic gallbladder disease at the time of his retirement from active duty service.  The Veteran clearly underwent emergency gallbladder removal surgery in 1997, but this took place approximately 10 years after service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of gastric/duodenal or gallbladder pathology in the years proximately following service.  

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, supra.  Given the facts that (1) the STRs do not diagnose any chronic gastric/duodenal ulcer disability or chronic gallbladder disease, (2) neither such disability was found at retirement, (3) the first evidence of any gallbladder disease is not shown until more than 10 years after service, and (4) the medical evidence of record fails to relate any accurately diagnosed gastric/duodenal ulcer disease at any time, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of the claimed disabilities. 

Additionally, because the Veteran was not diagnosed with any chronic gastric/duodenal ulcer disease within one year of separation of service, there is no presumption that such disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has a chronic gastric/duodenal ulcer disease and post-operative gallbladder disease related to his military service.  The Board also acknowledges the Veteran's training as a Doctor of Veterinary Medicine and service in the Veterinary Corps.  His own assertions as to diagnosis and etiology of a disability are afforded minimal probative value, as there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a human gastrointestinal disability.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  In this case the medical questions presented have been considered and addressed by qualified medical personnel and, as discussed above, the resulting opinions are adverse to the Veteran's claims.  To the extent that the Veteran may have medical qualifications that might arguably overlap to some degree the qualifications necessary for competency to address human medical questions, the Board finds the various opinions finding no causal connection to service to be more persuasive. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for gastric/duodenal ulcers and for gallbladder removal are denied.  See 38 U.S.C.A § 5107.



ORDER

Entitlement to service connection for gastric/duodenal ulcers is not warranted.  Entitlement to service connection for gallbladder disability is not warranted.  To this extent, the appeal is denied. 


REMAND

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2005).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

With regard to the low back disability claim, the Board finds that further medical development is necessary.  The Board's review of the VA medical opinions relied on by the RO to deny the claim reveals that one underlying reason for the adverse opinions may be that there was no documentation of the claimed 1971 helicopter injury in the service records.  However, the Board notes that the Veteran served in Vietnam, and VA has already granted service connection for PTSD based, in part, on being under enemy mortar and/or rocket attacks.  It would therefore appear that the Veteran's assertion (made on one occasion) that the rough helicopter landing was during a firefight requires consideration of 38 U.S.C.A. § 1154(b).  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA spine examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Examination results should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should responds to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability is causally related to his active duty service, including but not limited to, a 1971 helicopter rough landing injury (the fact of which should be assumed for purposes of this opinion)?  

The examiner should set forth reasons for the opinion with discussion of pertinent inservice and post-service evidence.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for low back disability.  The RO should specifically consider the provisions of 38 U.S.C.A. § 1154(b) in its analysis.  If the decision remains adverse to the Veteran, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


